 1
 2
 3
 4
 5
 6                             UNITED STATES DISTRICT COURT
 7                                     DISTRICT OF NEVADA
 8
     BANK OF AMERICA, N.A.,
 9                                                         Case No.: 2:16-cv-00494-APG-NJK
            Plaintiff(s),
10                                                                       ORDER
     v.
11
     CRAIGMONT VILLAS HOMEOWNERS
12   ASSOCIATION, et al.,
13          Defendant(s).
14         On June 29, 2016, a proof of service was filed showing that Defendant 4300 N Lamont 232
15 Trust was served on June 1, 2016. Docket No. 30. To date, default has not been sought nor has
16 Plaintiff otherwise advanced its case against 4300 N Lamont 232 Trust. On June 27, 2018,
17 Defendant Alessi & Koenig filed a notice that it will not participate in this case and that default
18 may be pursued against it. Docket No. 49. On July 19, 2018, the Court ordered that the parties
19 may seek appropriate relief with respect to that non-participation once the stay was lifted. See
20 Docket No. 50. That stay has now been lifted. See Docket No. 53.
21         In light of the above, Plaintiff must file a status report by August 16, 2019, detailing the
22 manner in which it plans to proceed on its claims against the above Defendants. The filing of
23 requests for default by that date will automatically suffice for discharging the requirement for a
24 status report.
25         IT IS SO ORDERED.
26         Dated: August 2, 2019
27                                                              ______________________________
                                                                Nancy J. Koppe
28                                                              United States Magistrate Judge

                                                    1
